Sawyer, J.
This is an action to recover the possession of 60 cords of wood cut upon the public lauds, alleged to be of the value of $372. The suit was commenced on July 12, 1887, and it therefore falls under the provisions of the act of March 3, 1887, amendatory of the act of 1875, to determine the jurisdiction of the circuit courts of the United States, etc., (24 St. 552.) The provision of section 1, conferring jurisdiction, is, in all respects affecting the question of jurisdiction in this case, substantially the same as in the act of 1875, except that it raises the value of the matter in controversy in order to give jurisdiction from $500 to $2,000. The value of the wood sought to be recovered being much less than $2,000, the court has no jurisdiction, and, as in the preceding case, (No. 3,704,)" and for the reasons therein given, the suit must be dismissed, without prejudice, for want of jurisdiction, and it is so ordered.